UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              6/30/2021
---------------------------------------------------------------X
KENJY ORELLANA, et al.,                                        :
                                                               :   18-CV-8396 (VEC) (RWL)
                                             Plaintiffs,       :
                                                               :
                  - against -                                  :   ORDER
                                                               :
REAL INNOVATIVE CONSTRUCTION,                                  :
LLC, et al.,                                                   :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        A status conference was held by telephone on June 30, 2021. Plaintiffs’ counsel

appeared. Defendant Morales did not appear; nor did anyone on his behalf. As discussed

at the conference:

        1. Plaintiff shall update the Court on the status of Defendant Garcia’s bankruptcy

status by July 7, 2021. If bankruptcy proceedings are still pending such that the automatic

stay remains in place at this time, then Plaintiff shall file a status report with the Court

every 90 days, or, if earlier, within 7 days upon receiving information that the proceedings

have terminated or the automatic stay has otherwise lifted.

        2. Plaintiffs represented that they have completed discovery and are ready to

proceed to trial or otherwise move for default as to Mr. Morales. Accordingly, by July 7,

2021, Plaintiffs shall file a letter with Judge Caproni as to how Plaintiff intends to proceed

and to set a corresponding schedule.
                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: June 30, 2021
       New York, New York

Copies sent this date to all counsel of record by ECF. The Clerk of Court is respectfully
requested to mail copies of this order to the pro se Defendants at:

      Andy Garcia
      359 Scott Street
      Wilkes-Barre, PA 18702

      Carlos Morales
      2200 Bowell Avenue, Apartment D53
      Bronx, NY 10462




                                           2
